Citation Nr: 1419685	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine).  

2.  Entitlement to an initial compensable disability evaluation for traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 23 to April 25, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office RO) located in Nashville, Tennessee.

The Veteran appeared at a June 2013 videoconference hearing at the RO before the undersigned, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the Veteran's claim for service connection for celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine), the Veteran, at the time of her June 2103 hearing, testified that it was her belief that her current celiac disease arose as a result of medication taken in conjunction with her service-connected TBI.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  The Board further observes that the Veteran has also not been afforded a VA examination to determine the etiology of any current celiac disease and its relationship, if any, to her period of service.  As such, the Veteran should be afforded a VA examination to determine the etiology of any current celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine) and its relationship to her period of service or her service-connected TBI with headaches, to include medication taken for the service-connected TBI with headaches.  While it appears that prior attempts were made to schedule the Veteran for a VA examination, the Veteran testified as to the reasons while she had failed to report for any prior scheduled examination.  The Board further observes that the Veteran has previously appeared for examinations related to her service-connected TBI with headaches.  

At the time of her June 2013 videoconference hearing, the Veteran also testified as to symptomatology which demonstrates a possible worsening of her service-connected TBI with headaches.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  A veteran is competent to provide an opinion that his/her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover, the last VA examination of record is more than two years old.  As such, an additional VA examination to determine the severity of any current TBI with headaches is warranted.

The Board further notes that at the time of her June 2013 hearing, the Veteran reported receiving treatment at the VAMC for her claimed disorders within the past year.  The Board notes that the last treatment records associated with the record cover the time period up to January 2013.  As this matter is in remand status, an attempt should made to obtain any additional VA treatment records from January 2013 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports from the Memphis Tennessee, and Jackson, Mississippi, VAMCs from January 2013 to the present and associate them with the record.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine).  The claims folder, a copy of this remand, and all other pertinent records must be made available to the examiner.  If any celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine) is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current celiac disease (also noted as irritable bowel syndrome, Crohn's disease, hyperthyroidism, anemia iron deficiency, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine) is caused or aggravated (permanently worsened) by her service-connected TBI with headaches, to include medication taken for this.  Complete detailed rationale is requested for each opinion that is rendered.

3.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected traumatic brain injury with headaches.  The claims file, including this remand, and all other pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After performing the actions listed above, including any other development deemed necessary by the RO, and reviewing the claims folder and all other pertinent evidence, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


